Citation Nr: 9914495	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-01 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The veteran had active military service from August 1979 to 
April 1980.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, in pertinent part, denied 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected bilateral pes planus.  
During the pendency of this appeal, a November 1996 
supplemental statement of the case assigned a 30 percent 
disability rating for his bilateral flat feet.

In February 1998, the Board remanded this claim for 
additional evidentiary development.  Unfortunately, the Board 
finds that a remand is again necessary.  The RO did not 
substantially comply with the directives of the Board's 
remand.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A 
Board remand confers upon the veteran the right to compliance 
with the remand orders, and VA has a duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

The Board instructed the RO that if another physical 
examination was necessary, the examiner had to address the 
symptomatology due to the veteran's service-connected 
bilateral pes planus versus his numerous nonservice-connected 
disorders.  The veteran was provided a VA examination in 
October 1998.  The examiner stated that the veteran's 
"weight and vascular status plays a large roll [sic] over 
the structural status.  Has a straight forward pes planus 
complicated by all the other non related to feet or [service 
problems]."  While the examiner attempted to address the 
Board's concerns regarding the effect of the veteran's 
nonservice-connected disabilities on his current functional 
status, the opinion is somewhat unclear, and there is no 
indication that the examiner reviewed pertinent medical 
records in the veteran's claims file.

The Board does not have sufficiently clear medical evidence 
on which to base a decision.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).  The medical evidence shows that the veteran has 
vascular disorders affecting the legs and feet, foot drop due 
to nerve damage from surgery in 1988, and disorders of the 
left hip and leg that have impaired his ability to walk.  
These nonservice-connected disorders are clearly contributing 
to the functional impairment that he is experiencing.  The 
examiner's opinion that the nonservice-connected disorders 
affect the veteran's structural status or complicate his pes 
planus disability is not sufficient for determining which 
portion of the veteran's current symptomatology and 
functional loss is associated with the service-connected 
bilateral pes planus as opposed to the nonservice-connected 
disorders currently shown by the evidence.  It is necessary 
to obtain a medical opinion on this matter.

Furthermore, the Board instructed the RO to obtain the 
medical and adjudication records concerning the veteran's 
award of Social Security disability benefits.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  The RO requested these records 
three times, and a response was received that the veteran was 
not receiving Social Security disability benefits.  The 
veteran has maintained on numerous occasions that he is 
receiving such benefits.  Also, there is evidence in the 
claims file affirmatively showing that he applied for such 
benefits.  See medical records from Ralph Cash, M.D., 
referencing a Medicaid insurance number provided by SSI, a 
Supplemental Security Income Request for Information 
completed in 1995 regarding the veteran's receipt of VA 
benefits, and a Disability Determination for Social Security 
Administration completed by Paul Hogue, M.D., in 1993.  Even 
if it is possible that the veteran's claim was denied, the 
Social Security Administration should be able to provide the 
adjudication and medical records regarding that 
determination.  Therefore, another attempt to obtain these 
records is warranted. 

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following:

1.  Request a copy of all medical or 
other records used in any determination 
with respect to any claim filed by or on 
behalf of the veteran for Social Security 
disability or Supplemental Security 
Income payments, to include copies of any 
decisions awarding or denying such 
benefits.  Records relating to any 
discontinuance of benefits also should be 
obtained.  Document all efforts to obtain 
such documents, and associate all records 
received with the claims folder.  

2.  Return the veteran's claims folder to 
the same examiner who conducted the 
examination in October 1998 at the VA 
Medical Center in Little Rock in order to 
obtain a medical opinion.  If the same 
examiner is unavailable, request that a 
qualified specialist review the claims 
folder.  

The examiner's attention is directed to 
(a) the veteran's service medical 
records; (b) the reports of prior VA 
examinations; (c) VA treatment records; 
(d) a letter from Greg Johnston, M.D., 
dated in 1994; (e) the Disability 
Examination for Social Security 
Administration conducted by Paul Hogue, 
M.D., in 1993; and (f) private treatment 
records from 1994 to 1997 from Ralph 
Cash, M.D.  The examiner is asked to 
indicate in the report that he or she has 
reviewed the claims file.

The examiner is asked to render the 
following medical opinion:  which of the 
veteran's symptomatology and/or 
functional loss is attributable to his 
service-connected bilateral pes planus as 
opposed to the current nonservice-
connected disorders, including, but not 
limited to, vascular disorders affecting 
the legs and feet, foot drop due to nerve 
damage from surgery in 1988, back 
disorders, and disorders of the left hip 
and leg that have impaired his ability to 
walk.  If it is impossible to distinguish 
the symptomatology and/or functional loss 
due to any nonservice-connected 
conditions, the examiner should so 
indicate.  In rendering this opinion, it 
would assist the Board if the examiner 
discussed the veteran's symptoms and 
recent objective medical findings.  The 
medical rationale for all opinions 
expressed must be provided.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Readjudicate the veteran's claim for 
an increased rating for his bilateral pes 
planus, with consideration of any 
additional information developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed; however, he is free to submit 
additional evidence or argument to the RO while this case is 
in remand status.  Booth v. Brown, 8 Vet. App. 109 (1995).  

The purpose of this REMAND is to obtain additional medical 
evidence, and no inference should be drawn as to the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


